Case: 19-60397      Document: 00515412199         Page: 1    Date Filed: 05/11/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 19-60397                            May 11, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
Consolidated with 19-60398

UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

DONTRELLE DESHAUN SANFORD,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                     for the Southern District of Mississippi
                              USDC No. 1:14-CR-5-2
                              USDC No. 3:18-CR-14-1


Before KING, GRAVES, and WILLETT, Circuit Judges.
PER CURIAM: *
       Following his guilty plea to conspiracy to commit money laundering and
later while in prison to possession of contraband in a Federal Correctional
Institute, Dontrelle Deshaun Sanford was sentenced to two concurrent terms
of supervised release. Upon Sanford’s concessions that he violated conditions


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-60397     Document: 00515412199     Page: 2   Date Filed: 05/11/2020


                                  No. 19-60397
                                c/w No. 19-60398

of each term of supervision, the district court revoked both of Sanford’s
supervised release terms and sentenced him to a combined sentence of 24
months of imprisonment. He now appeals his revocations and his combined
sentence.
        Sanford argues first that the district court erred by revoking his
supervised release in both cases based on technical Grade C violations. A
defendant’s supervised release may be revoked, and a term of imprisonment
imposed, if the district court finds by a preponderance of the evidence that the
defendant violated any condition of his release, including a Grade C violation.
18 U.S.C. § 3583(e)(3); see U.S.S.G. § 7B1.3(a)(2), p.s.
        Sanford admitted that in connection with his supervision in the money
laundering case, he was dismissed from a community correction center for his
repeated failure to follow its rules and that in connection with his supervision
in the contraband case, he failed to make any payments on the court-ordered
fine.    Sanford’s concessions sufficed for the district court to find by a
preponderance of the evidence that he had violated the conditions of his release
requiring that he complete a six-month placement in a community correction
center and that he pay a $500 fine, and therefore the district court did not
abuse its discretion by revoking his two terms of supervision. See United States
v. McCormick, 54 F.3d 214, 219 (5th Cir. 1995). Sanford has abandoned any
challenge to any error based on the procedural requirements set forth in
Bearden v. Georgia, 461 U.S. 660, 672 (1983), due to his failure to adequately
brief the argument. See United States v. Scroggins, 599 F.3d 433, 446 (5th Cir.
2010).
        With regard to Sanford’s sentence, he has not shown that it is plainly
unreasonable. See United States v. Warren, 720 F.3d 321, 326 (5th Cir. 2013).
In particular, before imposing a combined revocation sentence of 24 months,


                                        2
    Case: 19-60397     Document: 00515412199     Page: 3   Date Filed: 05/11/2020


                                  No. 19-60397
                                c/w No. 19-60398

i.e., concurrent sentences of 24 months on the money laundering revocation
and 12 months on the contraband revocation, the district court considered the
policy statement in U.S.S.G. § 7B1.4(a); the recommended ranges; the
applicable 18 U.S.C. § 3553(a) factors; and the parties’ extensive arguments.
The court explained that it sentenced Sanford above the recommended range
in the money laundering case based on his numerous violations of the
community center’s rules and because the instant revocation was the second
time he had been revoked by the court. The record indicates that the district
court did not fail to account for a factor that should have received significant
weight, nor did it give significant weight to an irrelevant or improper factor, or
commit a clear error of judgment in balancing the § 3553(a) factors. See
Warren, 720 F.3d at 332.
      Additionally, although the 24-month revocation sentence in the money
laundering case was above the recommended range, it did not exceed the
statutory maximum sentence.        See 18 U.S.C. § 1956(a)(1), (h); 18 U.S.C.
§ 3559(a)(3); 18 U.S.C. § 3583(e).     We have routinely upheld revocation
sentences exceeding the policy statement range, but not the statutory
maximum, against challenges that the sentences were substantively
unreasonable. See Warren, 720 F.3d at 332.
      The district court’s judgments are AFFIRMED.




                                        3